443 F.2d 413
UNITED STATES of America, Plaintiff-Appellee,v.Victor CANTA-LA LUZ, Defendant-Appellant.
No. 71-1126.
United States Court of Appeals, Ninth Circuit.
June 1, 1971.

William A. Brockett, Jr., Philip A. DeMassa, James P. Hagerstrom, Federal Defenders, San Diego, Cal., for defendant-appellant.
Harry D. Steward, U. S. Atty., Robert H. Filsinger, Chief, Crim. Div., Howard B. Frank, Asst. U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before DUNIWAY, CARTER and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Canta-La Luz challenges the sufficiency of the evidence to support the jury verdict by which he was convicted of conspiracy to import narcotics in violation of 21 U.S.C. § 174. We affirm.


2
One of the co-conspirators testified to numerous meetings with Canta-La Luz and other participants in the scheme in which plans for the narcotics smuggling were laid, money for the purchase of narcotics was exchanged, and the contraband itself was handed from Canta-La Luz to the witness who then transported it into this country. Viewing this evidence in the light most favorable to the government, Glasser v. United States, 315 U.S. 60, 80, 62 S.Ct. 457, 86 L.Ed. 680 (1942), we cannot say that it is insufficient to support the verdict. Nor is it a reason for reversal that it was not shown that appellant committed an overt act within the United States; other members of the conspiracy did. Cf. Rivard v. United States, 5 Cir., 1967, 375 F.2d 882; Rocha v. United States, 9 Cir., 1961, 288 F.2d 545.


3
Affirmed.


4
The mandate shall issue forthwith.